Citation Nr: 1047936	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-32 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
ankle sprain.

2.  Entitlement to a compensable disability rating for residuals 
of injuries to left ring and middle finger (minor), to include on 
an extraschedular basis.

3.  Entitlement to a compensable disability rating for residuals 
of an injury to the right fifth finger (major), to include on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to February 
1997, October 2001 to September 2002, and March 2003 to January 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied service connection for residuals of a right ankle sprain 
and granted service connection for residuals of an injury to the 
left ring and middle fingers, residuals of an injury to the right 
fifth finger and gastroesophageal reflux disease (GERD).  

In a June 2008 rating decision, the RO granted a temporary 100 
percent evaluation based on surgical or other treatment 
necessitating convalescence for surgery on the Veteran's service-
connected left fingers, beginning on August 13, 2008.  A 
noncompensable disability rating was reinstated as of August 1, 
2008.

In October 2009, the Veteran testified at a hearing before a 
Decision Review Officer (DRO hearing).  Thereafter, in November 
2010, the appellant testified at a videoconference hearing before 
the undersigned Veterans Law Judge (Videoconference hearing); the 
transcripts of these hearings have been associated with the 
record.

In a December 2009 statement, the Veteran withdrew his appeal for 
a compensable initial disability rating for his GERD.  38 C.F.R. 
§ 20.204 (2010). Therefore, that issue is not in appellate 
status.

The issues of entitlement to a compensable disability rating for 
residuals of injuries to left ring and middle finger (minor) and 
entitlement to a compensable disability rating for residuals of 
an injury to the right fifth finger (major) are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

Competent medical evidence demonstrates that the Veteran's 
residuals of a right ankle injury are related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, residuals 
of a right ankle injury were incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in full 
the benefit sought on appeal regarding the issue of entitlement 
to service connection for residuals of a right ankle sprain.  
Accordingly, with respect to either the duty to notify or the 
duty to assist will not be further discussed.  


Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

At his hearings, the Veteran contended that he injured his right 
ankle in service, which compromised it, and that he has had 
recurrent injuries to his right ankle since that time. 

Service treatment records reflect that the Veteran twisted his 
ankle in March 1998.  He was on crutches for four days, and he 
indicated that he was out of duty for six days.  At the time of 
his discharge from this first period of active duty, he indicated 
that it was still painful.  The Veteran was treated again for a 
right ankle sprain in September 2002, during his second period of 
active duty.  He indicated that his right ankle "rolled out."  
He was diagnosed with a grade II right ankle sprain.  At his DRO 
hearing, the Veteran testified that he did not reinjure his right 
ankle during his third period of active duty, but that he was 
serving in Iraq, where he did not participate in much formation 
running or many activities that would make it susceptible to 
injury.  

The Veteran has submitted December 2006 private medical records 
which reflect the private physician's opinion that it seemed 
clear that the Veteran's injuries stemmed from the on the job 
injuries while he was deployed out of the country, at least by 
his history, and by the records he received.  The examiner 
diagnosed him with chronic right ankle sprain with peroneal 
weakness.  At the examination, the Veteran's right ankle had no 
obvious deformity or asymmetry, no tenderness to palpation around 
his ankle, normal range of motion and no ankle effusion.  
However, there was weakness of the peroneal musculature, and the 
examiner noted that there may be slight hyperlaxity with anterior 
drawer testing.  

A July 2008 VA medical record shows that the Veteran reported a 
history of multiple remote injuries to his right ankle, beginning 
while he was in the service.  He indicated that he had a feeling 
of instability in his right ankle.  An August 2008 VA medical 
record shows that the Veteran was treated for right ankle pain 
and instability.  A contemporaneous x-ray of the right ankle was 
normal.  Further August 2008 VA medical records show that the 
Veteran indicated that he had initially injured his right ankle 
while in the service and had re-injured it several times since 
the initial injury.  All injuries were inversion injuries.  He 
was assessed with right ankle instability.

The Board notes that the private examiner who provided the nexus 
opinion indicated that he had reviewed some of the Veteran's 
medical records in rendering his opinion.  The Veteran, at his 
DRO hearing, testified that he had provided the private physician 
with his service treatment records showing the in-service right 
ankle injuries.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Based upon the evidence of record and resolving any doubt in 
favor of the Veteran, the Board finds that service connection is 
warranted for the Veteran's residuals of a right ankle injury.  
The Veteran's service treatment records reflect two injuries to 
his right ankle.  While he had no right ankle problems in his 
third period of active duty, he currently has a right ankle 
disorder.  Finally, there is competent medical evidence, in the 
form of the December 2006 private physician's opinion, which was 
based upon not only the Veteran's credible reports, but on 
medical evidence contained in his service treatment records, that 
provides a link between his current right ankle condition and his 
injuries in service.  Boyer.  Based upon these facts, the Board 
finds that the benefit of doubt should be resolved in the 
Veteran's favor, and that service connection for residuals of a 
right ankle injury is granted.


ORDER

Service connection for residuals of a right ankle sprain is 
granted.


REMAND

The Board is remanding the Veteran's claim for increased ratings 
for his left ring and middle finger (minor) and his right fifth 
finger (major) for referral for an extraschedular rating.  The 
record reflects that the RO has not considered the Veteran's 
increased rating claims on an extraschedular basis, and the Board 
is precluded from assigning an extraschedular rating in the first 
instance.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996). Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue is raised by the 
claimant or is reasonably raised by the evidence of record. 
Barringer v. Peake, 22 Vet. App. 242 (2008). See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board notes that the 
Veteran's representative raised the issue of an extraschedular 
rating at his videoconference hearing.  

The Court has further clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it 
must be determined whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as 'governing norms.'  Third, if the 
rating schedule is found to be inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto related 
factors such as marked interference with employment or frequent 
periods of hospitalization, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id.

As noted above, the record reflects that the RO has also not 
considered entitlement to an increased rating for left ring and 
middle finger (minor) and right fifth finger (major) on an 
extraschedular basis.  However, because there is medical and lay 
evidence of record indicating that such disability has 
significant effects on his occupation, the Board finds that this 
aspect of his increased rating claim must also be referred for 
special consideration under 38 C.F.R. § 3. 321(b) (2010).

Specifically, the Veteran has indicated that his hand 
disabilities have a detrimental effect on his profession as a 
police officer.  The Veteran testified at his hearings that his 
fingers hyperextend and lock in place at times, which makes it 
very difficult to subdue people, place handcuffs on people and 
handle his weapon.  At times when his fingers lock into place, he 
must manually unlock them to loosen his grip.  He had weakness 
and limited range of motion in these fingers.  VA examiners in 
January 2007 and August 2008 noted that the Veteran's 
disabilities in his left ring and middle finger (minor) and right 
fifth finger (major) have significant effects on his occupation.  

The Board notes that, in a June 2008 rating decision, the RO 
granted a temporary 100 percent evaluation based on surgical or 
other treatment necessitating convalescence for surgery on the 
Veteran's service-connected left fingers, from June 13, 2008 
through July 31, 2008, and for that reason, an extraschedular 
rating for this period is not appropriate.  With the exception of 
this time period for his service-connected left finger 
disabilities, the Veteran has been at noncompensable disability 
ratings for his left ring and middle finger (minor) and right 
fifth finger (major) disabilities, and the rating criteria would 
not provide compensable disability ratings.  In this respect, the 
Board finds that the rating criteria are not adequate for rating 
this Veteran's disability picture with regard to the marked 
interference his left ring and middle finger (minor) and right 
fifth finger (major) disabilities have on his occupation.  As 
such, the Board finds that, based upon the Veteran's testimony 
and the findings of the VA examiners, referral for an 
extraschedular rating is warranted.

The Board, therefore, is compelled to remand the claims for 
entitlement to compensable disability ratings for his service-
connected left ring and middle finger (minor) and right fifth 
finger (major) disabilities on an extraschedular basis 
for immediate referral to the Director of the Compensation and 
Pension Service or other designate in accordance with 38 C.F.R. 
§ 3.321(b) for consideration of whether this benefit is warranted 
on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must refer the claim for 
entitlement to initial compensable 
disability ratings on an extraschedular 
basis for left ring and middle finger 
(minor) and right fifth finger (major) 
disabilities to the Director of 
Compensation and Pension Service, pursuant 
to the provision of 38 C.F.R. § 3.321(b) 
for consideration of whether this benefit 
is warranted on an extraschedular basis.  
This referral is mandatory, although the 
decision of whether to actually award an 
extraschedular rating remains to be decided 
by the Director of the Compensation and 
Pension Service or designate.

2.  After completion of the above, the AOJ 
should readjudicate the appellant's claim.  
If any determination remains unfavorable to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


